OPINION
This court construes appellant's claimed error to be that the trial court erred by dismissing his petition for injunction filed September 4, 1997.
On August 31, 1997, appellee Lucas County Department of Human Services closed appellant's public assistance case file because appellant had no permanent mailing address. On  September 4, 1997, appellant filed a petition for injunction to prevent the denial of assistance for which he had applied. On September 11, 1997, appellee reinstated appellant's eligibility to receive benefits and informed him that in order for him to receive a Disability Assistance check and Medicaid card, he had to have a mailing address. Appellant thereafter provided appellee with a mailing address and appellee issued him a Disability Assistance check and Medicaid card. Appel lant also received food stamps for the month of September 1997. On September 22, 1997, appellee filed a motion to dismiss appellant's petition, and on September 29, 1997, the trial court found that since appellant's benefits had been restored his petition for injunction was rendered moot. The trial court accordingly denied appellant's petition and granted appellee's motion to dismiss.
This court has reviewed the entire record of proceedings in the trial court and finds that appellant's benefits were in fact restored in September 1997, and that the trial court did not err by denying appellant's petition for injunction and granting appellee's motion to dismiss. Accordingly, appellant's claimed error is found not well-taken.
On consideration whereof, this court finds that substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
George M. Glasser, J.
Melvin L. Resnick, J.
Richard W. Knepper, J.
CONCUR.